mm
umw l

M__§ § §;“ § Q;el nfl

UNITED sTATEs DlsTRICT CoURT N@V ll 3 2018
SOUTHERN DISTRICT OF CALIFORNIA

AO 2453 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modif`led)

 

 

 

 

CI.H<'+< us ols_r"i?c:‘r occur
S\C/)UTHERN l)lSTP?lCi OF CALEFOF¥N|A
' v .` _
Umted states of Amenca JUDGMENT liMGmMINAL.QAs ‘ " UTY
V_ (For Offenses Committed On o`r Afcer November l, 1987)

 

 

 

Nemesia Gonzalez_Candia Case Number: 3:18-mj-226l6-RAM

Brian J. White

Defendan! ';r Attomey

REGISTRATION NO. 80661298

THE DEFENDANT:
\ pleaded guilty to count(s) 1 of Cornplaint

El Was found guilty to eount(s)

after a plea of not guilty. _
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Title & Section Nature of Offense Count Numbergs[
8: l 325(a)(2) ILLEGAL ENTRY (Misdemeanor) l

|:l The defendant has been found not guilty on count(s)
|:| Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of_:
TIME SERVED

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

|___| Court recommends defendant be deported/removed With relative, charged in case _

IT IS ORDERED that the defendant shall notify the United States At‘torney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Wednesday, November 7, 2018
Date of Imposition of Sentenee

%WW

HdNo“RABL'E Ro'BERT N. BLoCK
UNITED sTATEs MAGISTRATE JUDGE

3:18-mj-22616-RAM

 

